MULALLY, Judge
(dissenting).
I respectfully dissent from the majority opinion affirming the order of the trial court suppressing all evidence derived from the wiretap investigation.
Apparently, the trial court concluded that the language of termination as used in the warrant, in addition to omitting the statutory provision that the intercept must cease upon attainment of the objectives, left the decision to terminate the intercept solely to the discretion of the officers and prosecuting authorities.
The communications interception warrant that was issued omitted a portion of the language required by Minn.Stat. § 626A.06, subd. 4(h), specifically that language which requires termination upon the “achievement of the objectives” of the wiretap investigation.
The warrant specifically authorized interception to continue after the receipt of the first incriminating conversations as permitted by Minn.Stat. § 626A.06, subd. 4(e). It contained the commencement and minimization provisions required by subd. 4(h) and ordered termination upon the charging of a named individual or within 10 days, whichever came first. The objectives of the wiretap in the instant case were to determine the scope, nature, and extent of a conspiracy involving theft and burglary and the fencing of the stolen proceeds; to determine the identities of participants; and to discover the location of stolen property, to permit recovery of the property and successful prosecution of the conspirators. The interceptions ceased before the end of the 10-day period and immediately before the charging of one of the named parties. That party was charged timely after his arrest and the recovery of a substantial amount of stolen property.
Clearly, the trial court’s suppression of evidence derived from the wiretap investigation has a critical impact on the state’s case.
The trial court construed the language of the warrant as being so broad as to fall outside of the particularity requirements of the fourth amendment. In support of its position, it cites Berger v. State of New York, 388 U.S. 41, 87 S.Ct. 1873, 18 L.Ed.2d 1040 (1967) and United States v. Cafero, 473 F.2d 489 (3rd Cir.1973). Its reliance on these decisions is misplaced.
Berger held a state wiretap statute to be unconstitutional because, among other things, it placed no termination date on the wiretap, but left termination entirely to the discretion of the officer. Such is not the case here.
Cafero interpreted 18 U.S.C.A. § 2518(5) as requiring automatic termination upon *768attainment of the objective of the authorization irrespective of whether a statement to that effect was set forth in the warrant. Thus, the constitutional safeguard set forth in both the federal and state statutes is to be given effect even when the warrant fails to include such a provision. Omission of the statement that interception must cease when the objective is achieved does not make the warrant facially defective. See also United States v. Carubia, 377 F.Supp. 1099, 1107 (E.D.N.Y.1974).
Seemingly, in arriving at its decision to suppress, the trial court indulged in a certain amount of speculation as to the thought processes and motives of the prosecuting authorities in conducting the investigation as they did. There is at least an implication by the trial court that they could have or may have rigged the sequence of events relative to suspects and timing in an attempt to circumvent statutory prohibitions. The fact that the sequential aspects of the investigation may not have been consistent with those which the trial court might have employed does not in itself destroy the legitimacy of the investigation.
This was an investigation of a wide-ranging burglary, theft and fencing conspiracy involving a number of participants. The nature of the operation permitted broad objectives, all of which were not attained even within the 10-day limitation. The fact that the police used all of the time available in the hope of attaining additional evidence in support of the case should not render inadmissible all the evidence derived from the wiretap.
Under the facts of this matter, the warrant complied substantially with the wiretap statute; the warrant was sufficient; its terms were not violated; and it was error for the trial court to suppress the state’s evidence derived from the wiretap investigation.
I would reverse the trial court’s order of suppression.